          Case 1:20-cv-00721-LM Document 17-1 Filed 09/24/20 Page 1 of 1


                                 Advertisement Certification Report


The Notice of Publication was available on the www.forfeiture.gov web site for at least 18 hours per day
between July 16, 2020 and August 14, 2020. Below is a summary report that identifies the uptime for
each day within the publication period and reports the results of the web monitoring system’s daily check
that verifies that the advertisement was available each day.

U.S. v. Land and Buildings Located at 333 Summit Ridge Dr.Lawrenceville, GA, owned by George Kuiper

Court Case No:              20-CV-721-LM
For Asset ID(s):            See Attached Advertisement Copy

   Consecutive          Date Advertisement         Total Hours Web Site             Verification that
   Calendar Day          Appeared on the           was Available during              Advertisement
       Count                 Web Site                  Calendar Day                existed on Web Site
         1                   07/16/2020                      24.0                          Verified
         2                   07/17/2020                      24.0                          Verified
         3                   07/18/2020                      24.0                          Verified
         4                   07/19/2020                      24.0                          Verified
         5                   07/20/2020                      24.0                          Verified
         6                   07/21/2020                      24.0                          Verified
         7                   07/22/2020                      24.0                          Verified
         8                   07/23/2020                      24.0                          Verified
         9                   07/24/2020                      24.0                          Verified
        10                   07/25/2020                      24.0                          Verified
        11                   07/26/2020                      24.0                          Verified
        12                   07/27/2020                      24.0                          Verified
        13                   07/28/2020                      24.0                          Verified
        14                   07/29/2020                      24.0                          Verified
        15                   07/30/2020                      24.0                          Verified
        16                   07/31/2020                      24.0                          Verified
        17                   08/01/2020                      23.9                          Verified
        18                   08/02/2020                      23.9                          Verified
        19                   08/03/2020                      23.9                          Verified
        20                   08/04/2020                      23.9                          Verified
        21                   08/05/2020                      23.9                          Verified
        22                   08/06/2020                      23.9                          Verified
        23                   08/07/2020                      23.9                          Verified
        24                   08/08/2020                      23.8                          Verified
        25                   08/09/2020                      23.9                          Verified
        26                   08/10/2020                      24.0                          Verified
        27                   08/11/2020                      23.9                          Verified
        28                   08/12/2020                      23.9                          Verified
        29                   08/13/2020                      23.9                          Verified
        30                   08/14/2020                      23.9                          Verified
Additional log information is available and kept in the archives for 15 years after the asset has been disposed.
